Exhibit 10.11.1
AMENDED AND RESTATED
AVERY DENNISON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE I – GENERAL
Section 1.1 Background
Avery Dennison Corporation (the “Company” and successor to Avery International
Corporation), a corporation organized under the laws of the State of Delaware,
by resolution of its Board of Directors dated November 17, 1983, adopted the
Avery International Corporation Supplemental Executive Retirement Plan effective
as of December 1, 1983, and which by action of the Compensation and Executive
Personnel Committee of the Board of Directors on April 23, 1998, was amended and
restated to be the Avery Dennison Corporation Supplemental Executive Retirement
Plan (the “Plan”) effective as of April 23, 1998, and which Plan by action of
the Committee was further amended and restated effective as of April 22, 2004,
as set forth herein. Between January 1, 2005 and December 31, 2008, the Plan was
operated in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Code Section 409A. The Plan
is amended and restated effective as of January 1, 2009 to bring the Plan into
compliance with Code Section 409A and the Treasury Regulations issued by the
Treasury Department on April 10, 2007 and effective January 1, 2009.
The Plan constitutes an unfunded “excess benefit plan” within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan is maintained primarily for the purpose of providing
deferred Compensation for a select group of management or highly compensated
employees, within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
The Plan is intended to comply with Code Section 409A and the Treasury
Regulations thereunder. Any provision of this document that is contrary to the
requirements of Code Section 409A or the Treasury Regulations thereunder shall
be null void and of no effect and the Plan shall be interpreted and administered
consistent with the requirements of Code Section 409A, which shall govern the
administration of the Plan in the event of a conflict between the Plan terms and
the requirements of Code Section 409A and the Treasury Regulations thereunder.
Section 1.2 Purpose
The purpose of the Plan is to provide its participants with (i) additional
incentive to further the growth, development and financial success of the
Company, and (ii) an inducement to remain in the service of the Company, by
offering benefits to supplement other benefits they may be entitled to receive
at the time of their retirement.
Section 1.3 Definitions
Whenever the terms below are used in the Plan with the first letter capitalized,
they shall have

1



--------------------------------------------------------------------------------



 



the meaning specified below. Capitalized terms used in the Plan and not defined
below or in a Letter of Grant shall have the meanings attributed to those terms
under the BRP.

(a)   “Average Compensation” shall mean base compensation plus annual bonus over
the last three years of a Participant’s employment, subject to any adjustments
under a Letter of Grant.   (b)   “BRP” shall mean the Amended and Restated
Benefit Restoration Plan of Avery Dennison Corporation.   (c)   “Cause” shall
mean (i) a Participant’s commission of a crime or other act that could
materially damage the reputation of the Company; (ii) a Participant’s theft,
misappropriation, or embezzlement of Company property; (iii) a Participant’s
falsification of records maintained by the Company; (iv) a Participant’s
substantial failure to comply with the written policies and procedures of the
Company as they may be published or revised from time-to-time; (v) a
Participant’s misconduct; or (vi) a Participant’s substantial failure to perform
the material duties of Participant’s job with the Company, which failure is not
cured within 30 days after written notice from the Company specifying the act or
acts of non-performance. Determination of Cause shall be made by the Committee
or one or more individuals designated by the Committee, in its sole and
exclusive discretion.   (d)   “Change in Control” shall mean a Change in Control
as defined under the BRP.   (e)   “Committee” shall mean the Compensation and
Executive Personnel Committee of the Board of Directors of the Company.   (f)  
“Company” shall mean Avery Dennison Corporation.   (g)   “Death Benefit” shall
mean the SERP Benefit payable to a surviving spouse in accordance with
Section 5.1 and Section 5.2.   (h)   “Disability” shall mean, with respect to a
Participant, the approval for long term disability under the applicable long
term disability plan maintained by the Company or an Affiliate under which the
Participant is covered.   (i)   “Good Reason” shall mean a “separation from
service for good reason” as set forth in Code Section 409A, so long as, without
the express written consent of the Participant, one or more of the following
shall have occurred without being timely remedied in the manner set forth below:

(i) A material diminution in the Participant’s base compensation;
(ii) A material diminution in the Participant’s authority, duties, or
responsibilities;
(iii) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report;
(iv) A material change in the geographic location at which the Participant must
perform the services; or

2



--------------------------------------------------------------------------------



 



(v) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Participant provides services.
The Participant shall have “Good Reason” in connection with any or all of the
above solely if (A) the Participant provides notice to the Company of the
existence of the particular condition, action or inaction which the Participant
considers to give the Participant “Good Reason” within ninety (90) days of the
initial existence of the condition, or the action or inaction, and (B) the
Company shall not have remedied the condition, action or inaction within thirty
(30) days of its receipt of the Participant’s notice. The effective date of any
termination for “Good Reason” shall be no later than twelve (12) months after
the initial existence of such condition, action or inaction constituting “Good
Reason.”

(j)   “Interest” shall mean, except as otherwise stated in the Letter of Grant
from the Company to the Participant, “Interest” as defined under the BRP.   (k)
  “Key Employee” shall mean an individual determined to be a “Key Employee”
under the Company’s Key Employee Policy, or any other definition adopted by the
Committee with respect to all plans and arrangements subject to Code
Section 409A.   (l)   “Letter of Grant” shall mean a letter to a Participant
describing the SERP Benefit payable to a Participant, and any terms of the Plan
that may apply to such Participant. Provisions of a Letter of Grant shall
control to the extent inconsistent with the Plan.   (m)   “Lump Sum” shall mean
the single sum payment that is Actuarially Equivalent to the SERP Benefit
payable as of a specified date.   (n)   “Plan” shall mean the Amended and
Restated Avery Dennison Corporation Supplemental Executive Benefit Plan.   (o)  
“Participant” shall mean an individual who is described under Article II.   (p)
  “Qualified Plan” shall mean the Qualified Plan as defined in the BRP. The
Qualified Plan is a qualified employer plan as defined under Treasury Regulation
Section 1.409A-1(a)(2).   (q)   “SERP Benefit” shall mean the benefit payable
under the Plan.   (r)   “2008 Transition Election” shall mean the 2008
Transition Election as defined under the BRP.

Section 1.4 Source of Benefits
The Plan shall be an unfunded promise of the Company or applicable Company
Affiliates to make payments in accordance with its terms. All SERP Benefits
payable under the Plan shall be paid from the Company’s general assets, and
nothing contained in the Plan shall require the Company to set aside or hold in
trust any funds for the benefit of a Participant or his Beneficiary, each of
whom shall have the status of a general unsecured creditor with respect to the

3



--------------------------------------------------------------------------------



 



Company’s obligation to make payments under the Plan. Any funds of the Company
available to pay SERP Benefits under the Plan shall be subject to the claims of
general creditors of the Company and may be used for any purpose by the Company.
Notwithstanding the foregoing, the Company, in its sole discretion, shall have
the authority to allocate the total liability to pay a SERP Benefit for a
Participant who is an Employee of a Company Affiliate (and not the Company) to
such Company Affiliate as it deems appropriate.
Section 1.5 Administration
Responsibility for the administration of the Plan shall rest exclusively with
the Committee.
ARTICLE II – ELIGIBILITY
The Participants in the Plan shall be those Employees of the Company or any
Company Affiliate who are so designated by the Committee.
ARTICLE III – BENEFITS
Section 3.1 Benefit Formula
The SERP Benefit payable to a Participant under the Plan, including any
preretirement death benefits payable to his Beneficiary, shall be determined by
the Committee at the time he is designated as a Participant and shall be set
forth in a Letter of Grant. In general terms, the benefit will be based on a
designated percentage of his Average Compensation.
Section 3.2 Vesting
A Participant shall be fully vested in his SERP Benefit upon attaining age 65
while an employee of the Company, or upon any such earlier date as the Committee
designates with respect to him. Otherwise non-vested SERP Benefits shall vest
upon the Participant’s death or Disability while an employee of the Company; or
upon his involuntary Separation from Service without Cause, which includes an
involuntary Separation from Service due to a Change in Control; or upon his
Separation from Service for Good Reason; provided, however, the vesting
provisions set forth in a Letter of Grant if different shall control.
ARTICLE IV – TIME AND FORM OF PAYMENT
Section 4.1 Form of Payment
The form in which each Participant’s SERP Benefit is paid under the Plan shall
be the same form of payment either specified or, if applicable, elected under
the terms of the BRP. A Participant who had not received or commenced to receive
SERP Benefits as of
December 31, 2008, was permitted to make a 2008 Transition Election regarding
the form of payment.
Section 4.2 Time of Payment

(a)   Benefit Commencement Date. A Participant’s SERP Benefit shall be paid as
of the same Benefit Commencement Date determined under the BRP based on the
Payment Events described thereunder.

4



--------------------------------------------------------------------------------



 



(b)   6-month Delay. As provided for in the BRP, to the extent a Participant is
a Key Employee and is entitled to a SERP Benefit as a result of a Separation
from Service, the Participant’s Benefit Commencement Date shall be the first day
of the month coincident with or next following the date that is six months after
the Participant’s Separation from Service, unless an earlier payment complies
with a permissible Code Section 409A exception (e.g., the payment of employment
taxes).   (c)   Interest on Delayed Payments. At the end of the six-month period
described in Section 4.2(b), the Plan shall provide the Participant with a
one-time payment equal to the amount the participant would have been entitled to
receive if his Benefit Commencement Date had been the first day of the month
following his Separation from Service, together with Interest.   (d)   2008
Transition Election. A Participant who had not received or commenced to receive
SERP Benefits under the Plan as of December 31, 2008, was permitted to make a
2008 Transition Election with respect to a time of payment for the Participant’s
BRP Benefit and SERP Benefit payable upon Separation from Service, and the
Participant’s SERP Benefit hereunder shall be paid in accordance with the
elected, or deemed elected, time of payment, if he has a Separation from Service
except if the Participant is subject to the time of payment restriction
described in Section 5.2(c) of BRP (which relates to an election to change the
form of payment). On and after January 1, 2009, a Participant will not be
permitted to elect a Benefit Commencement Date, except to the extent the
election permitted under Section 5.2(c) of the BRP is made, which shall require
that the vested SERP Benefit be paid at the same time as the BRP Benefit based
on the applicable restrictions for such election.

Section 4.3 Combined Cashout

(a)   De Minimis Cashout. Pursuant to the terms of the BRP, if the Actuarially
Equivalent Lump Sum present value of all nonaccount balance nonqualified plan
benefits is less than the Code Section 402(g) limit as of the Participant’s
Separation from Service, the Company shall pay the Participant (or Beneficiary)
the entire SERP Benefit (or Death Benefit) in a Lump Sum; provided, all of the
Participant’s nonaccount balance nonqualified plan benefits are also paid in a
lump sum as of the same date.   (b)   Large Cashout. Pursuant to the terms of
the BRP, if the combined Actuarially Equivalent Lump Sum present value of the
SERP Benefit and the BRP Benefit is less than or equal to $50,000 as of the
Participant’s Benefit Commencement Date, the Company shall pay the Participant
(or Beneficiary) the entire SERP Benefit (or Death Benefit) in a Lump Sum;
provided, the Participant’s BRP benefit is also to be paid at the same time and
in the same form.

Section 4.4 Other Permissible Delays or Accelerations
If the Committee determines that a delay or an acceleration of a benefit is
appropriate and complies with the requirements under Code Section 409A (e.g., a
delay to comply with Code

5



--------------------------------------------------------------------------------



 



Section 162(m) or an acceleration to pay employment taxes), the Committee may
either delay or accelerate the payment of a Benefit in accordance with the terms
of Code Section 409A in its sole discretion as it deems advisable. If any
payment is delayed in accordance with this provision, the Company shall pay such
delayed payments together with Interest upon the expiration of the period of the
delay.
ARTICLE V — DEATH BENEFIT
Section 5.1 Death Benefit
To the extent a vested SERP Benefit is first payable due to the death of the
Participant, and the Participant is survived by the spouse to whom he was
married on his date of his death, such spouse shall be entitled to a Death
Benefit paid at the same time and in the same form as the “death benefit” as set
forth in Section 5.3 of the BRP. The Death Benefit payable under the Plan shall
be the Actuarial Equivalent amount of the SERP Benefit that would be payable if,
before the Participant’s date of the death, the Participant attained age 65 (or
such other age specified in a Letter of Grant), commenced his SERP Benefit in
the form of a Joint and Survivor Annuity (based on a percentage designated by
the Committee, which generally shall be 50%), and then died.
Section 5.2 Death After Another Payment Event
If a Participant dies after another Payment Event has occurred, but before his
Benefit Commencement Date, then, to the extent an accelerated payment is
permissible under Code Section 409A and the Treasury Regulations thereunder, in
lieu of the SERP Benefit payable as a result of such Payment Event, the
surviving spouse shall instead receive the Death Benefit paid in the form of a
Lump Sum on the Benefit Commencement Date for the Death Benefit.
Section 5.3 Death During the Key Employee Delay

(a)   If (i) a Participant dies after his Separation from Service, (ii) his
Benefit Commencement Date is delayed pursuant to Section 4.2(b), and (iii) a
benefit is payable to his surviving spouse under Section 5.2, then the surviving
spouse shall be entitled to an “additional death benefit” such that the total of
the Death Benefit received under Section 5.2 and the “additional death benefit”
received under this Section 5.3(a) is Actuarially Equivalent to the amount
(including Interest through the Benefit Commencement Date for the Death Benefit)
that the Participant (and, if applicable, the surviving spouse) would have
received if the Participant’s Benefit Commencement Date had not been subject to
a delay. The “additional death benefit” shall be paid to the surviving spouse in
a Lump Sum as of the Benefit Commencement Date for the Death Benefit.   (b)   If
(i) a Participant dies after his Separation from Service, (ii) his Benefit
Commencement Date is delayed pursuant to Section 4.2(b), and (iii) a benefit is
not payable to his surviving spouse under Section 5.2 (i.e., the Participant
dies on or after the first day of the third month after his Separation from
Service and before the Benefit Commencement Date under Section 4.2(b)), then the
Beneficiary shall receive, in addition to any survivor benefit payable pursuant
to the Participant’s benefit election (or deemed election), a Lump Sum on the
delayed Benefit Commencement Date equal to the amount (including Interest under
Section 4.2(c)) that the Participant and Beneficiary, if applicable, would have
received if the Participant’s Benefit Commencement Date had not been subject to
a delay.

6



--------------------------------------------------------------------------------



 



Section 5.4 Pre-Commencement Death With No Surviving Spouse
Except as described in Section 5.3(b), if a Participant is not married at the
time of his death before his Benefit Commencement Date, then all SERP Benefits
with respect to the Participant shall be forfeited.
ARTICLE VI — DESIGNATION OF JOINT/CONTINGENT ANNUITANTS
Section 6.1 Designation
At any time prior to the first payment hereunder a Participant shall have the
right to designate, revoke or redesignate a Joint/Contingent Annuitant to
receive the survivor portion of any SERP Benefits paid in the form of an Annuity
under the Plan in accordance with the Participant’s designated form of benefit;
provided, that the Joint /Contingent Annuitant shall be the same individual
designated by the Participant for an Annuity under the BRP. Designation,
revocation and redesignation of Joint/Contingent Annuitant shall be made in
writing in accordance with procedures established by the Committee.
ARTICLE VII — ADMINISTRATION
Section 7.1 Administrative Authority and Actions
The “Administrator” (the Committee or its delegate), shall conduct the general
administration of the Plan and shall have the necessary power and authority to
interpret any provisions of the Plan and specifically to determine a person’s
status as a Participant and the SERP Benefits which he shall receive. In
carrying out its responsibilities, the Administrator shall have the power and
authority to engage actuaries, attorneys, accountants or other consultants
necessary to provide advice and consultation if, in the determination of the
Committee, such consultation is required to interpret or implement any provision
of the Plan properly and equitably.
Section 7.2 Binding Determinations
All actions taken and all determinations made by the Administrator in good faith
shall be final and binding upon all Participants and any person interested in
the Plan.
ARTICLE VIII — CLAIMS PROCEDURES
Section 8.1 Claims Procedures
The claims procedures hereunder shall be in accordance with the claims
procedures set forth in the Qualified Plan; provided that for purposes of the
claims procedures under this Plan, the review official described in the
Qualified Plan shall be the Committee.

7



--------------------------------------------------------------------------------



 



ARTICLE IX — MISCELLANEOUS PROVISIONS
Section 9.1 Payment
The receipt of any person entitled to payment under the Plan (or payment to such
person at the last address on file with the Company) shall be a complete
discharge to the Company, its directors and employees, and the Administrator. If
the Administrator determines that a person entitled to a payment under the Plan
is unable (by reason of physical or mental condition) to give a valid receipt
for such payment, payment shall instead be made to such other person found by
the Administrator to have assumed the care of such person.
Section 9.2 Amendment, Termination or Suspension of the Plan

(a)   The Plan may be amended or terminated by the Committee at any time. Such
amendment or termination may modify or eliminate any benefit hereunder other
than a benefit or a portion of a benefit that is vested. Notwithstanding the
foregoing, the Committee may not amend or terminate the Plan in a manner that
violates the applicable provisions of Code Section 409A and the Treasury
Regulations thereunder, including, but not limited to, the applicable time and
form of payment requirements set forth in Treasury Regulations
Section 1.409A-2(b), the applicable prohibitions on accelerations set forth in
Treasury Regulations Section 1.409A-3(j), and the plan termination and
liquidation provisions set forth in Treasury Regulations
Section 1.409A-3(j)(4)(ix).   (b)   If the Committee determines that payments
under the Plan would jeopardize the ability of the Company to continue as a
going concern in accordance with Treasury Regulations Section 1.409A-3(d), the
Committee may suspend payments under the Plan temporarily for such time as in
its sole discretion it deems advisable; provided, the payments shall resume no
later than the first taxable year in which the Company determines that making
such payments would not jeopardize the ability of the Company to continue as a
going concern. The Company shall pay such suspended payments immediately upon
the expiration of the period of suspension together with Interest.   (c)   The
Plan is intended to provide benefits for a “select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA,
and therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Plan shall terminate and, except for benefits or
portions of benefits that have vested, no further benefits shall be paid
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of the Company’s regular outside employee benefits counsel that
the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA which is not so exempt.

Section 9.3 Limitation on Rights of Employees
Nothing contained in the Plan shall give any Employee the right to be retained
in the service of the Company or to interfere with or restrict the right of the
Company, which is hereby expressly reserved, to discharge or retire any
Employee, except as provided by law, at any time without notice and with or
without cause. Inclusion under the Plan will not give any Employee any right or
claim to any benefit hereunder except to the extent such right has specifically
become fixed under the terms of the Plan and there are funds available therefore
in the hands of the

8



--------------------------------------------------------------------------------



 



Company. The doctrine of substantial performance shall have no application to
Employees, Participants or any other persons entitled to payments under the
Plan. Each condition and provision, including numerical items, has been
carefully considered and constitutes the minimum limit on performance, which
will give rise to the applicable right.
Section 9.4 Plan Binding in Event of Consolidation or Merger; Adoption of Plan
by Other Companies

(a)   In the event of the consolidation or merger of a Company with or into any
other corporation, this Plan shall be binding on such new corporation.   (b)  
Any Company Affiliate may, with the approval of the Committee, adopt the Plan as
a whole company or as to any one or more divisions by resolution of its own
board of directors or agreement of its partners in order to become an Employer.
Such Company Affiliate shall give written notice of such adoption to the
Committee by its duly authorized officers.

Section 9.5 Assignments, etc. Prohibited

(a)   Except for the withholding of any tax under the laws of the United States
or any state or locality, no part of a Participant’s Benefit hereunder shall be
liable for the debts, contracts or engagements of any Participant, his
beneficiaries, contingent annuitants, or successors in interest, or be taken in
execution by levy, attachment or garnishment or by any other legal or equitable
proceeding prior to distribution, nor shall any such person have any rights to
alienate, anticipate, commute, pledge, encumber or assign any Benefits or
payments hereunder in any manner whatsoever except to designate a beneficiary or
contingent annuitant as provided in the Plan.   (b)   Notwithstanding the
foregoing, payment may be made from a Participant’s SERP Benefit under the Plan
to an alternate payee pursuant to an approved domestic relations order as
permitted under Treasury Regulations Sections 1.409A-2(b)(4) and
1.409A-3(j)(4)(ii).

  (i)   The Committee shall establish reasonable procedures for reviewing court
orders made, pursuant to state domestic relations law (including a community
property law), relating to child support, alimony payments, or marital property
rights of a spouse, former spouse, child, or other dependent of a Participant
and for notifying Participants and alternate payees of the receipt of such
orders and of the Plan’s procedures for determining if the orders are approved
domestic relations orders and for administering distributions under approved
domestic relations orders.     (ii)   Except as may otherwise be required by
applicable law, such domestic relations orders may not require a retroactive
transfer of all or part of a Participant’s SERP Benefit.

Section 9.6 Errors and Misstatements
Only to the extent permitted under Code Section 409A and any correction program
that may be issued thereunder, in the event of any misstatement or omission of
fact by a Participant to the Committee or any clerical error resulting in
payment of SERP Benefits in an incorrect amount,

9



--------------------------------------------------------------------------------



 



the Committee shall promptly cause the amount of future payments to be corrected
upon discovery of the facts and shall cause the Company to pay the Participant
or any other person entitled to payment under the Plan any underpayment in cash
in a Lump Sum or to recoup any overpayment from future payments to the
Participant or any other person entitled to payment under the Plan in such
amounts as the Committee shall direct or to proceed against the Participant or
any other person entitled to payment under the Plan for recovery of any such
overpayment.
Section 9.7 Payment on Behalf of Minor, Etc.
In the event any amount becomes payable under the Plan to a minor or a person
who, in the sole judgment of the Committee is considered by reason of physical
or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee in its sole judgment, to have assumed the care of such minor or other
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Company, the Board, the Committee and their
officers, directors and employees.
Section 9.8 Governing Law
This Plan shall be construed, administered and governed in all respects under
and by applicable federal laws and, where, state law is applicable, the laws of
the State of California.
Section 9.9 Pronouns and Plurality
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
Section 9.10 Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.
Section 9.11 References
Unless the context clearly indicates to the contrary, a reference to a statute,
regulation or document shall be construed as referring to any subsequently
enacted, adopted or executed statute, regulation or document.

                  AVERY DENNISON CORPORATION    
 
           
 
  By:   /s/ David E. I. Pyott    
 
           
 
      Chairman of the Committee    
 
                Date: August 11, 2009    

10